MORROW, Preéiding Judge.
The offense is burglary; penalty assessed at confinement in the penitentiary for five years.
The indictment appears regular and properly presented. The evidence heard in the trial court is not brought forward for review. The motion for new trial presents no matter *1114which ear\ be appraised in the absence of the facts héard before the trial judge. Moreover, the motion, though verified by the appellant, is controverted by the written statement of state’s counsel under oath.
In the state of the record, we find nothing which would authorize a reversal of the judgment. It is therefore affirmed.